DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2021 has been entered.
 

Introductory Remarks
	In response to communications filed on 27 July 2021, claims 1-2, 5, and 9-16 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. Claims 17-20 are new. Therefore, claims 1-20 are presently pending in the application, of which claims 1 and 9 are presented in independent form.

The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is maintained.
A new grounds of rejection under 112(b), indefiniteness, has been raised in view of the amendments to the independent claims.




Response to Arguments
Applicant’s arguments filed 27 July 2021 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s arguments that the claims do not recite an abstract idea because they recite the limitations of “receiving, from the user interface of the client computing device, a query…;” and “transmitting the result to the client computing device and displaying the result on the user interface of the client computing device” which are inextricably tied to computer technology and are not processes that can be performed in the human mind, and (see Remarks, p. 9) is unpersuasive.
As stated in the 101 rejection, the steps of transforming data into a structured schema, analyzing the structured schema, and generating scores, are the steps that recite the mental task or process. The limitations argued by Applicant are analyzed at Step 2A, Prong 1 with regards to the “additional elements”.
Both of the limitations recited by Applicant, however, were found to be nothing more than insignificant extra-solution activities, and did not amount to significantly more, as they do not further limit the claims to a particular manner of a computer carrying out the transforming, analyzing, and generating steps. See also the 101 rejection below for further details.
Applicant’s arguments that the amended claim limitations of “wherein the structured schema is utilized by targeted extraction of ontologies and natural language driven queries to extract information from the text” reflect an and thus integrate the exception into a practical application” (see Remarks, p. 11) is unpersuasive.
Simply reciting what the purported improvement is does not integrate the claims into a practical application of the idea. One needs to recite additional elements that recite how—by what particular process or structure—the resulting improvement was rendered into a concrete embodiment of the idea.
The claims do not purport to explain how the intended result or use of the schema—being utilized by targeted extraction of ontologies and natural language driven queries to extract information from the text—is implemented by a computer
See, e.g., Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335 (Fed. Cir. 2018) (“a claimed invention must embody a concrete solution to a problem ‘having the specificity required to transform a claim from one claiming only a result to one claiming a way of achieving it’” (citing SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1021-22 (Fed. Cir. 2018)).
Applicant’s arguments regarding the additional elements of “a server computing device”, “receiving from…the client computing device a query”, “executing the query…to produce a result”, “transmitting the result to the client computing device”, and “displaying the result on the user interface of the client computing device” are additional elements that “use the alleged abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” (Remarks, p. 11-12) is unpersuasive.
Firstly, the question of monopolization is a preemption argument. However, preemption is not a standalone test for eligibility. See, e.g., McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016) at p. 25 (“the absence of complete preemption does not demonstrate patent eligibility”).
Secondly, none of the additional elements recited by Applicant explain how—by what particular process or structure—the mental tasks or 
Rather, the steps and additional elements cited by Applicant amount to nothing more than insignificant extra-solution activities.
The computer components, e.g., the server computing device, the client computing device, and the user interface, attempt to limit the claims to a particular technological environment—namely, implementation via computers.
For at least the aforementioned reasons, the 101 rejection is maintained.

Applicant’s arguments filed 27 July 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant’s arguments regarding the primary reference Langseth not disclosing the amended claim limitation of “wherein the structured schema is utilized by targeted extraction of ontologies and natural language driven queries to extract information from the text” (Remarks, p. 15) is moot, as Langseth was not used to reject this feature. Applicant solely argues that the additional prior arts of record, Saria and Rennison, do not disclose this feature. However, Rennison does disclose this feature, and the 103 rejection has been modified below to conform to the new claim limitations.
For at least the aforementioned reason, the 103 rejection is maintained.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “transforming the data into a structured schema…, wherein the structured schema is utilized by targeted extraction of ontologies and natural language driven queries to extract information from the text”.
Firstly, it is unclear what is meant by the structured schema is used “by” targeted extraction of ontologies, in order to extract information from the text. The “targeted extraction of ontologies” used for extracting information from the text, appears to be circuitous.
Secondly, it is unclear what is meant by the structured schema is used by natural language driven queries to extract information from the text. It is unclear what the role of the queries is for extracting information, and appears to be contradictory to the intended use specified by the Specification.
Specification, [0028], states “the schema is utilized by targeted extraction of ontologies and selective targeting of queries. For example, breaking the text of a press release into subsections in order to ask specific questions of the first paragraph as opposed to the second. The value of this approach in concert with ontologic and natural language driven queries is that it applies domain specific knowledge of the construction of the language within these documents to enable accurate extraction of information that is very difficult…to accomplish simply by keyword searching.”
In other words, the queries are not used for extracting information from the text as claimed. Instead, the manner in which the text was extracted better supports the use of natural language driven queries, e.g., from users (hence the Specification’s use of the term “in concert with…natural language driven queries”).
Claims 2-8 and 10-20 are rejected for at least by virtue of their dependency on and for failing to the cure the deficiencies of their respective independent claims.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	The claims recite a mental task or process of transforming data into a structured schema, analyzing the structured schema to determine a context of the data and derive one or more associations between the data and a plurality of drug profiles, and generate at least one score based on the associations between the data and the plurality of drug profiles. Such steps can be practically performed in the mind of a person.
For example, a person could view the data, transform it into an organized structure by breaking up it into sections (such as breaking up by paragraph, content sections, etc., and into a document template, or other document form format), analyze the structured schema to determine a context of the data (e.g., looking at a concept/knowledge graph and making associations based on the observed concepts and links between such concepts), calculate a score (e.g., making a rough qualitative assessment such as “strong” associations or “weak” associations; or a more quantitative assessment by counting the number of occurrences and qualifying them as “strong” if above a certain threshold, etc.), and generate a weight based on the scores of the associations between the data and the plurality of drug profiles (e.g.,  a correlation matrix results in a table of correlations between two variables, representing correlation coefficients between variables1,2; or allowing expert users to manually configure such weights since expert users may know, for example, whether certain combinations of blood markers are more or less indicative of a particular condition).
The claimed methods, as such, do not require complex calculations; rather, such steps can be performed practically in the mind of a person. “[We continue to] treat[] analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category” (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)).
With exception to the hardware components, there is nothing in the claims that preclude the claimed steps from being reasonably performed in the mind. Thus, the claims recite a mental task or process.

	The claims do not contain any additional elements that integrate the judicial exception into a practical application of the idea.
	The independent claims’ recitation of a processor, non-transitory computer readable medium, memory, and client device are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	Independent claims 1 and 9 recite receiving data of a publication descriptive of a drug; transmitting a weighting derived from machine learning to a user interface, and transmitting and displaying the results of a search to a user interface. Such steps are recited at a high level of generality, e.g., the use of a generic interface does not amount to “significantly more”. At best, these are nothing more than insignificant extra-solution activities, which are only tangential or nominal additions, and do not further limit how—by what particular process or structure—the transformation, analyzing, and generating steps are performed. Therefore, such limitations do not add “significantly more” to it.
	Attempting to limit the claims’ transformation of the structured schema by breaking text into sections, where the structured schema is utilized by targeted extraction of ontologies and natural language driven queries to extract information from the text, is nothing more than an attempt to limit the claims to a particular field-of-use or technological field, e.g., performing the transformation of the data into a schema section-by-section, as opposed to the entire data continuously; and that the schema is utilized in a particular manner. Nor do the claims purport to explain how the intended result or use of the schema—being utilized by targeted extraction of ontologies and natural language driven queries to extract information from the text—is implemented by a computer. However, such narrowing or reformulation an abstract idea does not add significantly more.
	The claims’ recitation of the type of data being received and analyzed (i.e., publications descriptive of a drug; and drug profiles) amount to nothing more than insignificant field-of-use limitations, i.e., attempting to limit the claims to a particular technological environment, describing a context rather than a particular manner of achieving a result.
	The claims’ invocation of a user interface for receiving weight data, receiving a query request, and receiving results of the query, is also nothing more than an attempt to limit the claims to a particular technological environment. See, e.g., Erie Indemnity3 at pp. 24 (“Remotely accessing and retrieving user-specified information is an age-old practice that existed well before the advent of computers and the Internet….the claimed invention does not recite any particular unique delivery of information through this mobile interface. Rather, it merely recites retrieving the information through the mobile interface. Nor do the claims describe how the mobile interface communicates with other devices or any attributes of the mobile interface, aside from its broadly recited function. Thus, the mobile interface here does little more than provide a generic technological environment to allow users to access information. And as we have previously observed, ‘[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet…”).
	Attempting to limit the retrieval of information to the structured schema, similarly, is nothing more than an attempt to limit the claims to a particular technological field, and amount to nothing more than mere narrowing. Such limitations do not purport to explain how—by what process—the information is retrieved from the generated schema, but rather is directed to a resulting goal—namely, that information is somehow retrieved from a structure slightly more specific than generic memory storage. Thus, such a limitation amounts to nothing more than an insignificant field-of-use limitation.

Dependent claims 2 and 10 recite quantitatively comparing data (drug profiles’ attributes to other drugs’ attributes, the other drugs’ attributes being indicative of prior market performance). Firstly, the claims are directed to mere narrowing, since the claims do not further recite how—by what particular process or structure—the machine learning comparison steps are implemented. As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See SAP Am. Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. 2018).
	Secondly, the “drug [profile]” limitations amount to nothing more than attempting to limit the claims to a particular technological field, i.e., insignificant field-of-use limitations, attempting to describe the context rather than a particular means of achieving the claimed result.

Dependent claims 3 and 11 recite generating a sub-score for each of the associations and summing the sub-scores to generate a composite score. The claims do not further specify how any of the scores are calculated, i.e., how each of those individual sub-scores are calculated; such steps are equally abstract to the calculation of scores found in the independent claims. Thus, such limitations amount to nothing more than mere narrowing.
Thus, with regards to dependent claims 3 and 11, although the scoring was narrowed to slightly more specific means of calculating the score, such scoring is equally abstract in nature of the independent claims, representing nothing more than a slightly more narrow abstract idea than the limitations recited in the independent claims. Such narrowing, therefore, does not supply an inventive concept. See, e.g., BSG Tech4 at pp. 18.

Dependent claims 4 and 12 (which recite generating one or more quantitative metrics having a temporal component based at least in part on the received data) and dependent claims 5 and 13 (which recite generating metadata based at least in part on the determined context of the data) are directed to an insignificant extra-solution activity. Such limitations amount to nothing more than a tangential or nominal addition to the claims that is unrelated to how the claimed determining/analyzing steps of the independent claims are performed.
Furthermore, dependent claims 5 and 13 amount to nothing more than mere instructions to apply the judicial exception (i.e., how the system performed those determination steps was unspecified; generating a context on the basis of an unspecified determination step does nothing more than instruct the system to apply the abstract determination step).

Dependent claims 6 and 14 recite measuring a confidence based on calculating a number of times that at least one of the associations has been associated with previous data. Dependent claims 7 and 15 (which are dependent on dependent claims 6 and 14) recite elevating a weighting when at least one of the associations has been associated with previous data. Such limitations amount to nothing more than an insignificant extra-solution activity, representing nothing more than a nominal or tangential addition to the claims. More particularly, such limitations are not integrated into how the scores themselves are computed. At the most, such claims amount to nothing more than a method of calculating using a mathematical formula, which still falls within the realm of abstract ideas (“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory” Parker v. Flook (1978)5).

Dependent claims 8 and 16 recite analyzing the data with respect to a plurality of predefined keywords. This is nothing more than an attempt to limit the claims to a particular field of use, describing the context rather than a particular manner of achieving the analyzing step. Thus, such a limitation amounts to nothing more than an insignificant field-of-use limitation. See, e.g., SAP Am. Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. 2018) (“As a matter of law, narrowing or reformulating an abstract idea does not add ‘significantly more’ to it”).

Dependent claims 17-20 recite representing the user interface for changing a weight of the score for a query as a graphical representation, and visualizing the score over time as a temporal line graph showing annotations of events that impact the at least one score. These are nothing more than narrowing the abstract idea of the independent claims, and do not amount to “significantly more”. At best, such limitations are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the user interface. See, e.g., SAP Am. Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. 2018) (“[L]imitation of the claims to a particular field of information…does not move the claims out of the realm of abstract ideas”). Here, the claims attempt to limit the user interface to a particular type of information—a graphical representation, and a temporal line graph annotated with events.


The claims do not contain any additional elements that amount to significantly more than the judicial exception.
The independent claims’ recitations of receiving and displaying data are nothing more than an insignificant extra-solution activities that are well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” as being directed to well-understood, routine, and conventional activities).
	Dependent claims 2 and 10, which recite quantitatively comparing data in the process of machine learning, is well-understood, routine, and conventional:
Saria et al.6 at [0059], where outcomes that are known or otherwise pre-identified, clinical features can be analyzed and compared with known outcomes to assign weights to the clinical features.
Wennberg7 at [0018], where a predictive model (i.e., machine learner) compares the weights of risk factors of a first data set with the weights of risk factors of a second data set. 
Langheier8 at [0083], where the system employs an automated search and selection process and to find the highest accuracy models while avoiding overfitting by comparing with automatic out-of-sample datasets (when the data was available).

Dependent claims 3 and 11 which pertain to taking a weighted composite score, is a well-understood, routine, and conventional activity:
Langseth et al.9 at [0158-0170], where the system may use weighted combinations of two or more of the listed metrics and/or various metrics in calculating a weighted confidence score for any data element.
Saria et al.10 at [0085-0087], where a score value z may be represented as a linear combination of weights and feature counts (i.e., where the features and their associated weights are summed together).
Rennison11 at [42:12-20], where partial result scores are combined together to arrive at a final score for each target concept of a search query.
Spears et al.12 at [0069] and [0177], where results are aggregated by generating a single set of item affinity values where each item’s affinity value is computed from the collective values of the affinity values of the same items for related associations, where the result normalization may change values in the rank of user associations to account for a relative weight of association in the overall aggregated rank of predicted associations.

Dependent claims 4 and 12 which recite quantitative metrics having a temporal component based on the received data, are directed to well-understood, routine, and conventional activities:
Koudas et al.13 at [0185-0197], where the system generates a hot keyword ranked list within a specified temporal interval (see also Koudas, [0067], where popular keywords are derived from the content of the post).
Sweeney et al.14 at [0012] and [0105-0106], where trendy terms are identified based on a trend score for each term in a plurality of terms, the trend score being based at least in part on a decay function (i.e., temporal component).
Gulli et al.15 at [0040-0042], where fresh topics/trends are extracted from content within a time window where fresh topics—identified over the stream of news—are boosted in ranking for the period of observation, and correlated top gainer events are suggested to users to expand their search query.

Even when the claim elements are considered as an ordered combination, i.e., as a whole, they add noting that is not already present when the elements are considered separately. None of the claims or their additional elements are limited to a particular manner by which the data is transformed into a structured schema; how the structured schema is analyzed to determine a context and derive one or more associations; how scores are generated for those associations; or how the weights for those scores are determined. Rather, the claims and their additional elements only recite insignificant extra-solution activities, and insignificant field-of-use limitations (attempting to limit the claims to a particular technological field), in addition to mere narrowing of the abstract claim language that are also directed to well-understood, routine, and conventional activities.
The introduction of a computer into the claims does not alter the analysis. Stating an abstract idea while adding the words “apply it”, and/or limiting the use of an abstract idea to a particular technological environment (e.g., attempting to apply machine learning to determine the weights), is not enough for patent eligibility. Stating the abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result.
The claims as a whole do not focus on a specific means or method that improves the relevant technology, and are directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. The claimed invention does not claim a particular way of determining contexts, associations, association scores, and association weights for those scores, but instead merely claim the resulting systems.
Generally, a claim that merely describes an “effect or result dissociated from any method by which [it] is accomplished” is not directed to patent-eligible subject matter (Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015)). See also Intellectual Ventures, 838 F.3d 1307, 1316 (Fed. Cir. 2016) (quoting Internet Patents Corp.), where the court found claims directed to email filtering to be abstract and patent ineligible when there is “no restriction on how the result is accomplished…[and] [t]he mechanism…is not described.”
A desired goal (i.e., a “result or effect”), absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—whether by particular process or structure—the goal is accomplished. Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. Claims that fail to recite how a desired goal is accomplished do not recite an inventive concept, and thus do not qualify as patent eligible subject matter.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.







Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-3, 6-11, 14-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langseth et al. (“Langseth”) (US 2007/0011134 A1), in view of Saria et al. (“Saria”) (US 2012/0290319 A1), in further view of Rennison (“Rennison”) (US 7,827,125 B1).
	Regarding claim 1: Langseth teaches A method, implemented via a server computing device, the server computing device comprising a processor and a memory configured to store a plurality of instructions executable by the processor to implement the method (Langseth, [0145-0152], where the core server acts as a data processing server that coordinates the execution of the various components of the middleware software system and the movement of data between the components. Note that Langseth’s disclosure of a system with software inherently indicates the existence of some sort of processor or other hardware component to carry out the disclosed steps interfacing with some sort of non-volatile storage, otherwise Langseth’s system would be inoperable to carry out any of the computing functions/steps if such instructions were not persisted in a type of hardware and executed by another type of hardware), the method comprising:
	receiving data of a publication descriptive of a drug (Langseth, [0046], where unstructured data is accessed (i.e., “imported”) by extraction services. See also Langseth, [0017], where sources of unstructured data include email, word processing documents, presentation materials, PDF files, web pages, news/media reports, case files, transcriptions, enterprise content, etc.);
	transforming the data into a structured schema … (Langseth, [0046], where the unstructured data is parsed and sent to the capture schema, which are then sent to transformation components capable of extracting individual pieces of data from unstructured text, determining the topic of a section, etc. See also Langseth, [0086-0107], for details concerning the capture schema. See also Langseth, [0076], where the capture schema is a database schema that has a pre-designed layout of data tables and the relationship between the tables);
	analyzing the structured schema to determine a context of the data and derive one or more associations between the data and a plurality of drug profiles (Langseth, [0046], where the extracted data in the capture schema are processed by an extraction/transform/load layer, which structures the data and stores it in the analysis schema. See Langseth, [0108-0112], where the analysis schema is similar to the capture schema, except it extends and transforms the data in order to structure and prepare the data for access and analysis. The analysis schema can group entities associated with a hierarchy, e.g., “George W. Bush” might be associated with a node “person→government→USA→federal→execute” in the hierarchy (i.e., “derive associations between the data and a plurality of profiles”). Similar to entities, relationships also have associated hierarchies that also may reside in the analysis schema. See Langseth, [0127], where the analysis schema includes a concept/topic hierarchy, which contains a hierarchy of concepts/topics (implying that the data’s context had been analyzed in order to derive the hierarchy associated with the analysis schema));
	generating at least one score based on the one or more associations between the data and the plurality of drug profiles (Langseth, [0157-0171], where the system can calculate confidence scores for each data element or aggregate data calculation. See in particular Langseth, [0160-0165] and [0167-0168], where the confidence score is based on associations between the data and the entities/events); [and]
	… [determining] a weighting of the at least one score (Langseth, [0165-0169], where the system may weight confidences based on the hierarchy of relationship or entity, where some hierarchies may be more highly trusted than others and assigned a higher confidence. Other examples include a “fullness” of a relationship’s attribute, where more attribute factors increase the confidence score. Similarly, some sources or authors may be weighted as higher confidence based on various factors) … .
	Although Langseth does not appear to explicitly state that the type of information relates to a drug (and by extension, drug profiles), the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Determining associations between data, scoring the associations between the data, and determining a weighting of the scores would have been performed the same regardless of the specific data involved (i.e., drug data, as claimed; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Langseth’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art
	Langseth does not appear to explicitly teach [transforming the data into a structured schema] by breaking text included in the data into subsections, wherein the structured schema is utilized by targeted extraction of ontologies and natural language driven queries to extract information from the text; applying machine learning to the at least one score [to determine a weighting of the at least one score]; transmitting the weighting of the at least one score to a user interface of a client computing device; receiving from the user interface of the client computing device a query based, at least in part, on the transmitted weighting; executing the query against the structured schema to produce a result; and transmitting the result to the client computing device and displaying the result on the user interface of the client computing device.
	Saria teaches … applying machine learning to the at least one score [to determine a weighting of the at least one score] (Saria, [0006], [0033], and [0037], where a model creation engine can automatically learn a weight to apply to a rule with a supervised machine learning algorithm by at least analyzing the clinical feature with respect to pre-defined outcomes in a training data set. See Saria, [0035], where the model creation engine can extract rules (i.e., “associations”) from a known ontology that map each feature to the identified condition, and automatically weight those rules. More generally, the model creation engine can use any feature-pruning or feature selection algorithm to mine rules from the electronic medical reference(s). Note that Saria’s features correspond to a “score”); [and]
transmitting the weighting of the at least one score to a user interface of a client computing device (Saria, [0057], where the model creation engine provides functionality such as a user interface for adding initial weights or adjusting weights that the engine learned programmatically. See Saria, [0035], where rules map clinical features to health conditions in a model data repository where the rule can reflect a relationship between the clinical feature and the health condition) … .
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Langseth and Saria (hereinafter “Langseth as modified”) with the motivation of automatically learning weights (Saria, [0007]) which can be performed continuously or periodically in order to detect new features (Saria, [0084]), instead of requiring users to manually define such weights, which (1) may prove burdensome to users, (2) may not be as up-to-date with new clinical data, which would require users to periodically search for information on the web for such information.
Additionally, it would have been obvious to one of ordinary skill in the art to have transmitted the weighting to users for input with the motivation of leveraging user expertise in a particular subject matter for a greater degree of accuracy, since users may be more knowledgeable with regards to how much weight should be given to a particular set of features and outcome.
Langseth as modified does not appear to explicitly teach [transforming the data into a structured schema] by breaking text included in the data into subsections, wherein the structured schema is utilized by targeted extraction of ontologies and natural language driven queries to extract information from the text; receiving from the user interface of the client computing device a query based, at least in part, on the transmitted weighting; executing the query against the structured schema to produce a result; and transmitting the result to the client computing device and displaying the result on the user interface of the client computing device.
Rennison teaches [transforming the data into a structured schema] by breaking text included in the data into subsections, wherein the structured schema is utilized by targeted extraction of ontologies and natural language driven queries to extract information from the text (Rennison, [13:65-67]-[14:1-2], where the system performs extraction and tagging of a document that inserts documents and their corresponding semantic structure and concept tags (i.e., the inserted concept tags having “[broken] text included in the data into subsections”) into an indexed information repository. See Rennison, [23:13-15], where the Document Tagger 214 uses a Concept Synonym Matching Engine (CSME) to match fielded text strings (i.e., “subsections”) to concepts stored in the knowledge base (i.e., “targeted extraction of ontologies”). See Rennison, [31:54-65], where the CSME identifies and extracts concepts referenced in a selection of text (i.e., “subsection”) and matches these to concepts defined in a Knowledge Base 108. It can build queries and identify which parts of an input string match to concepts (i.e., “wherein the structured schema is utilized by…queries to extract information from the text”).
Although Rennison does not appear to explicitly state that the queries pertain to natural language, one of ordinary skill in the art would have found it obvious to modify Rennison’s disclosure in order to utilize natural language driven queries with the motivation of more accurately matching to potential concepts, since many documents contain natural language);
receiving from the user interface of the client computing device a query based, at least in part, on the transmitted weighting (Rennison, [5:56-67]-[6:1-3], where a search query input can be received from input entered interactively directly from a user. See Rennison, [11:44-67], where the system can apply learned concept weights captured in a user model directly to the search on a concept-by-concept basis. See Rennison, [13:21-29], where a “user” includes a user agent, software program acting under the control of a person, user agent web client, etc. (i.e., implying a “client computing device”). See Saria, [0035], where weights are based on information extracted from electronic medical reference(s). 
Note that it would have been obvious to have substituted Rennison’s user model weighting with Saria’s weights that were extracted from electronic medical reference(s) because the substitution of Rennison’s user model weights for Saria’s weights had predictably equivalent operating characteristics (i.e., that weights, regardless of whether they came from electronic medical reference(s) (as disclosed by Saria) or from user behavioral models (as disclosed by Rennison), are applied in the search query operations));
executing the query against the structured schema to produce a result (Rennison, [13:53-67]-[14:1-22], where the system can use a set of concept matching rules to normalize, map, and split input strings into substrings and search the substrings for concepts, and the system can match input strings to concepts in the knowledge base. See Rennison, [5:56-67]-[6:1-3], where the system can normalize a query input into the same knowledge base that was used for indexing a document, and use the knowledge base to find and rank matching items); and
transmitting the result to the client computing device and displaying the result on the user interface of the client computing device (Rennison, [5:56-67]-[6:1-3] and [13:21-29], where the search results can be presented to the user (i.e., via software under the control of the user or user agent web client, i.e., via a “client computing device”) in a ranked order).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Langseth as modified and Rennison (hereinafter “Langseth as modified”) with the motivation of producing personalized search results to better meet a user’s search requirements, since different users may have different search intentions and contexts and thus may weigh sets of features concerning a topic/concept differently (see, e.g., Rennison, [9:12-35] and [2:22-26]).
Furthermore, it would have been obvious to have incorporated Rennison’s breaking the text into sections and utilizing the structured schema by targeted extraction of the ontologies and queries to extract information from the text with the motivation of organizing a concept network into a knowledge base using real-world concepts with increases accuracy or at least a closer representation of real-world user intents.

	Regarding claim 2: Langseth as modified teaches The method of claim 1, wherein the machine learning comprises quantitatively comparing at least one attribute of one of the plurality of drug profiles to an attribute of another drug wherein the attribute of the another drug is indicative of prior market performance (Saria, [0059], where with the outcomes that are known or otherwise pre-identified, clinical features can be analyzed and compared with known outcomes to assign weights to the clinical features. This analysis can include searching the training data set to identify the clinical features associated with each patient and then using a learning algorithm to assign to each feature weights that represent that feature’s contribution to the outcome).
	Although Saria does not appear to explicitly state that the type of information pertains to drug profiles and prior market performance, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Quantitatively comparing at least one attribute of the data to an attribute of other data would have been performed the same regardless of the specific data involved (i.e., drug profile data and prior market performance, as claimed; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Saria’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Langseth and Saria with the motivation of assigning weights to clinical features in order to more accurately reflect a feature’s contribution to the outcome (Saria, [0059]), since not all features are equally indicative of an outcome.

	Regarding claim 3: Langseth as modified teaches The method of claim 1, further comprising: generating a sub-score for each of the associations between the data and the plurality of drug profiles; and summing the sub-scores to generate a composite score (Langseth, [0158-0170], where the system may use weighted combinations of two or more of the listed metrics and/or various other metrics in calculating a weighted confidence score for any data element). 

	Regarding claim 6: Langseth as modified teaches The method of claim 1, further comprising measuring a confidence in at least one of the associations by calculating a number of times the at least one of the associations has been associated with previous data (Langseth, [0163], where the system may calculate a confidence by taking into account the number of times that similar relationships have been found in the past). 

	Regarding claim 7: Langseth as modified teaches The method of claim 6, further comprising elevating a weighting of the at least one of the associations when the at least one of the associations has been associated with previous data (Saria, [0083], where extracting clinical and language features includes determining a count of how often the features occurred. A higher count can be more indicative of an outcome (i.e., “elevating a weighting”), while a lower count can be more indicative of an outcome for other features. The outcome identification module may store a negative or inverse count value for features having an inverse correlation between count and outcome (note that the use of the word “correlation” implies a weight, since statistical expressions for determining an outcome are often represented with the features multiplied by their respective correlation coefficients to indicate the relative relationship between the variables. Thus in this manner, Saria’s “count” which influences the correlation, i.e., weight, thus discloses the claimed feature of “elevating a weighting”, i.e., particularly the section where Saria discloses that a higher count is more indicative of an outcome)).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Langseth and Saria. Langseth suggests in [0163] that a confidence measure can be calculated as a function of the number of times that similar relationships have been found in the past. Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Langseth and Saria with the motivation of positively correlating features together such that the more features that are positively correlated together indicate a higher confidence (i.e., triangulating data points, thereby leading to increased confidence in the resulting outcome).

	Regarding claim 8: Langseth as modified teaches The method of claim 1, further comprising analyzing the data with respect to a plurality of predefined key words (Saria, [0082], where the outcome identification module accesses patient data from the data repository including clinical event data and clinician notes. The system then extracts predetermined clinical and language features that correspond with the clinical and language features stored in the model data repository).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Langseth and Saria with the motivation of normalizing/standardizing the terms used for concept mapping such that concepts that pre-exist within the model data repository can be expanded even when terminology changes over time (i.e., as opposed to creating a new concept node every time a new word is encountered, despite that word having an equivalent language or synonym that already existed within the data repository).

	Regarding claim 9: Claim 9 recites substantially the same limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 10: Claim 10 recites substantially the same limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 11: Claim 11 recites substantially the same limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same limitations as claim 8, and is rejected for the same reasons.

	Regarding claim 17: Langseth as modified teaches The method of claim 1, wherein the user interface includes graphical representations to allow the user to change the weighting of the at least one score for the query (Rennison, [42:43-49], where the system can include a fuzzy query with a contextual search that includes an instance of the search schema that includes CriteriaValues that correspond to the Criteria. See Rennison, [49:56-67]-[50:1-15], where an application define an arbitrary number of weight ranges, where the weight ranges correlate to the level of “importance” of the CriteriaValue. An application can present these options to a user and allow them to select the level of importance for each of the CriteriaValues, thereby transforming the weight associated with that CriteriaValue.
Although Rennison does not appear to explicitly state that the presentation is a graphical representation to the user, one of ordinary skill in the art would have been suggested by Rennison in [61:63-65] (where the user is presented with a Search Improvement Wizard, or graphical representation application, to select a set of values or concepts) to have presented such information to the user in a graphical manner with the motivation of providing a more intuitive interface for the user to interact with).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Langseth as modified and Rennison with the motivation of providing more emphasis on certain criteria values, thereby overriding the internal weight calculation determined by the collection of documents or target concepts (Rennison, [50:12-15]).

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 17, and is rejected for the same reasons.


Claims 4, 12, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langseth et al. (“Langseth”) (US 2007/0011134 A1), in view of Saria et al. (“Saria”) (US 2012/0290319 A1), in further view of Rennison (“Rennison”) (US 7,827,125 B1), in further view of Koudas et al. (“Koudas”) (US 2009/0319518 A1).
	Regarding claim 4: Langseth as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising generating one or more quantitative metrics having a temporal component based, at least in part, on the received data.
	Koudas teaches generating one or more quantitative metrics having a temporal component based, at least in part, on the received data (Koudas, [0185-0192], where the system generates a hot keyword ranked list taking into account the ranked lists of hot keywords within a specified temporal interval. See Koudas, [0067], where popular keywords (commonly known as hot keywords) are derived from the content of the post (i.e., “based, at least on [sic] part, on the received data”)).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Langseth as modified and Koudas with the motivation of providing a process of information discovery, as the user can navigate to relevant information in an effortless manner by following the suggestions presented in the form of bursts (Koudas, [0058-0061]).

	Regarding claim 12: Claim 12 recites substantially the same limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 18: Langseth as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising displaying, on the user interface, visualization of the at least one score over time using a temporal line graph showing annotations of events that impact the at least one score.
	Koudas teaches displaying, on the user interface, visualization of the at least one score over time using a temporal line graph showing annotations of events that impact the at least one score (Koudas, [0073] and [FIG. 2], where the popularity of query terms or keywords is plotted as a function of time (i.e., “temporal line graph”), marking interesting temporal regions as bursts in the keyword popularity curve. See Koudas, [0060], where details explaining the “unusual” popularity of the keywords in the corresponding temporal intervals are automatically provided, corresponding to an event of interest. See also Koudas, [0084], where the system can intelligently identify and mark an event of interest on a popularity curve (i.e., “showing annotations of events that impact the [popularity]”). See Langseth, [0157-0171] with regards to the “score”).
	Although Koudas does not appear to explicitly state that the data pertains to scores but rather to popularity, because Koudas’ popularity is a type of score, therefore, one of ordinary skill in the art would have found it obvious to have substituted Langseth’s association score for Koudas’ popularity with predictably equivalent operating characteristics—which is to provide temporal information in changes to a particular score (i.e., associations as disclosed by Langseth; popularity as disclosed by Koudas) and events that were involved in influencing that score.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Langseth as modified and Koudas with the motivation of providing the reasons behind a given score, which can provide tremendous insight and context (Koudas, [0074] and [0082]).

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 18, and is rejected for the same reasons.


Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langseth et al. (“Langseth”) (US 2007/0011134 A1), in view of Saria et al. (“Saria”) (US 2012/0290319 A1), in further view of Rennison (“Rennison”) (US 7,827,125 B1), in further view of Eder et al. (“Eder”) (US 2005/0246314 A1).
	Regarding claim 5: Langseth as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising generating metadata based at least in part on the determined context of the data.
	Eder teaches generating metadata based at least in part on the determined context of the data (Eder, [0187-0190], where the system can prompt the user to modify the pre-defined hierarchy metadata in the hierarchy metadata table to incorporate the modifications (though relationship layer information concerning such process maps and procedures may be performed in an automated fashion by analyzing transaction patterns or reverse engineering narrow systems, as they often codify the relationship between different context elements, factors, events, resources, and/or actions). After the specification of hierarchy extensions, modifications, and limitations is completed, the system selects the appropriate metadata from the hierarchy metadata table, and establishes the hierarchy metadata (i.e., “generating metadata”) and stores the ontology and entity schema. Note that the hierarchy is based on context elements, i.e., elements are organized in a hierarchical fashion depending on context. Thus in this manner, modifications to the hierarchy which are then stored in the hierarchy metadata table are based on context (i.e., “metadata based at least in part, on the determined context of the data”)).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Langseth as modified and Eder with the motivation of specifying subject functions which supports turning data into knowledge (Eder, [0010] and [0013]); for example, transforming the contexts into a form of metadata can be used for generating an organized data structure (i.e., a hierarchy) that can be more easily navigated.

	Regarding claim 13: Claim 13 recites substantially the same limitations as claim 5, and is rejected for the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
6 November 2021


    
        
            
        
            
        
            
        
            
    

    
        1 Edwards et al. EP 0067057 A2 at [Abstract], where for each pair of elements, a correlation value is calculated, giving the degree to which the corresponding two columns of the pair of elements, and are stored in a correlation matrix.
        2 Bouzid et al. US 2008/0243997 A1 at [0011], where a correlation matrix comprises correlations between any two content item pairs.
        3 Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017)
        4 BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018)
        5 Parker v. Flook, 437 U.S. 584, 98 S. Ct. 2522 (1978)
        6 Saria et al. US Patent Publication No. 2012/0290319 A1.
        7 Wennberg. US Patent Publication No. 2006/0129427 A1.
        8 Langheier et al. US Patent Publication No. 2006/0173663 A1.
        9 Langseth et al. US Patent Publication No. 2007/0011134 A1.
        10 Saria et al. US Patent Publication No. 2012/0290319 A1.
        11 Rennison. US Patent No. 7,827,125 B1.
        12 Spears et al. US Patent Publication No. 2012/0246174 A1.
        13 Koudas et al. US Patent Publication No. 2009/0319518 A1.
        14 Sweeney et al. US Patent Publication No. 2011/0314006 A1.
        15 Gulli et al. US Patent Publication No. 2007/0143300 A1.